Citation Nr: 0633098	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-16 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.  

2.  Entitlement to service connection for a back disorder.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New York, New York.  

In his May 2003 Substantive Appeal, the veteran requested the 
opportunity to testify at a hearing held before a Veterans 
Law Judge (formerly known as a Member of the Board) at the 
local regional office.  The RO scheduled the hearing for 
April 2006.  The veteran failed to appear for the hearing 
and, did not meet the requirements of 38 C.F.R. § 20.704(d) 
to reschedule for a new hearing.  Specifically, he did not 
request a new hearing in writing within 15 days of the 
originally scheduled date (August 3, 2005), and did not 
provide an explanation as to why he did not appear for the 
hearing and why a timely request for a new hearing date was 
not submitted.  In light of the above, the Board finds that 
the veteran's request to testify at a Board hearing has been 
withdrawn.  See 38 C.F.R. § 20.704 (2005).


FINDINGS OF FACT

1.  The veteran is not shown to have a right hand disorder 
that is related to military service.  

2.  The veteran is not shown to have a lumbar spine disorder 
that is related to military service.  


CONCLUSIONS OF LAW

1.  A right hand disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.655 (2005).  

2.  A lumbar spine disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.655 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statements of the case (SSOCs) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that a letter regarding these requirements 
was sent to the claimant in June 2002, prior to the September 
2002 rating decision which denied service connection for the 
claims on appeal.  The claimant submitted a notice of 
disagreement with that decision, and this appeal ensued.  He 
was issued a SOC in May 2003 and SSOCs in May 2004 and April 
2006.  He was also sent additional letters specifically 
discussing VCAA laws and regulations in January 2004 and 
November 2005.  The VCAA letters specifically notified him 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  The Board 
therefore finds that the notice requirements of the new laws 
and regulations have been met.  


During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  The veteran was provided with 
a letter regarding this decision in April 2006.  Thus, he was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the claimant.  VA made all reasonable efforts 
to assist him in the development of the claim and notified 
her of the information and evidence necessary to substantiate 
the claim.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In addition to the records in the claim 
file, VA scheduled the veteran for examinations in 2006, but 
he failed to appear.  When entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  38 
C.F.R. § 3.655(a) (2005).  When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  As the current claims were reopened by 
Board decision in November 2005, they shall be determined by 
the evidence of record.  38 C.F.R. § 3.655(b) (2005).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005);  38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



Analysis 

Review of the service medical records (SMRs) reflects that 
the veteran was seen in February 1970 for a possible broken 
right hand and wrist after a fall.  X-ray of the hand and 
wrist, however, showed no osseous or joint abnormality.  It 
was recommended that he wear a sling and ace bandage.  There 
were no complaints of, or diagnosis of, a back disorder 
during service.  Separation examination was negative for 
notation of either a right hand/wrist or back condition.  

Post service records include a VA examination dated in 
January 1981.  At that time, there was full range of motion 
of the fingers and thumb of the right hand.  There was full 
motion of the right wrist.  The right hand fingers could be 
flexed in the palm.  The veteran complained of pain in the 
lumbar area.  There was flexion of the trunk to 80 degrees, 
with lateral flexion to 30 degrees on the right and left, and 
extension to 30 degrees.  X-ray of the lumbar spine was 
within normal limits.  

A private record shows that the veteran was seen for 
persistent low back pain with radiation into the legs in 
March 1987.  Testing had shown herniated discs at L4, 5, and 
S1 in February 1986.  Additional records available for review 
include VA treatment records dated in 2003 which show that 
the veteran had numerous physical problems, to include 
herniated discs at L3, L4, and L5.  Reference was made to the 
fact that this problem had initially been diagnosed in 1984.  

Records in the claims file reflect that attempts to obtain 
additional treatment records were unsuccessful.  Also, as 
noted above, the veteran failed to appear for scheduled VA 
examinations in March 2006.  

As to the claim for service connection for a right hand 
disorder, the Board notes that a review of the record does 
not show that the veteran has received a competent medical 
diagnosis of such a condition.  In fact, examination in 1981 
was negative for chronic residuals of the inservice right 
hand injury, and no treatment records have been submitted 
which show a current right hand condition.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current right hand disorder, the claim must be denied.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a right hand disorder, and the claim must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, No. 01- 
7006 (Fed. Cir. December 17, 2001).

As for the claim for service connection for a back disorder, 
it is noted that current disability is evident.  
Specifically, herniated discs have been reported.  What is 
not shown, however, is that post service back problems are of 
service origin.  There was no report of back problems during 
service, or until many years after service.  Specifically, 
the first indication of back problems was in 1987 when it was 
noted that herniated discs were found upon testing completed 
the year before.  Thus, the first report of back problems is 
shown to be in 1986.  

Moreover, other than the veteran's assertions, there is 
nothing in the record to suggest that post service back 
conditions are of service origin.  The veteran's contentions 
as to etiology of this condition have been considered.  It is 
noted that he is competent as a lay person to report on that 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, there is no evidence of 
record that the veteran has specialized medical knowledge to 
be competent to offer medical opinion as to cause or etiology 
of the claimed disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In light of the foregoing, service connection for a back 
disorder is denied.  While the Board has considered the 
doctrine of reasonable doubt, the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting the veteran's claim.  


ORDER

Service connection for a right hand disorder is denied.  

Service connection for a back disorder is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


